DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 4/7/2022, is acknowledged. Claims 1-2, 4, and 8 are amended. No new matter is present. Claims 1-11 are currently pending, claims 8-11 are withdrawn.
The rejection of Claims 1-7 under 35 U.S.C. 112(b) and of claims 2 and 5 under 35 U.S.C. 112(d) are withdrawn in view of Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US 2013/0115128)(previously cited).
With respect to Claims 1-2, Lawrence teaches a copper alloy comprising (in weight %) Cu: ≥ 50%, Zn:10-45%, 0.006-6.0% (or alternatively, trace or lesser amounts which provide a processing benefit) of one or more of Si, Pb, Sn, Mn, Sb, P, Fe, Ni, Al, and As, and an effective amount of S to enhance oxidative resistance. (Claims 1 and 6; para. 11-19, 27-28).  Ranges including zero (e.g. claimed Mn and As ranges of Claim 2) are interpreted as optional elements. 
With respect to the content of trace elements, such as the claimed 0.00229 wt% of Si and 0.00112 wt% of S, Lawrence teaches that elements Si, Pb, Sn, Mn, Sb, P, Fe, Ni, Al, and As, may be present in trace or lesser amounts (that is, less than 0.006 wt%) which provide a processing benefit and teaches examples, such as Ex. 1, comprising elements such as Al with a content of 0.001 wt% far below the 0.006 wt% level. (para. 28, 48).  As a result, Lawrence is deemed to teach compositional ranges of elements including Si and Pb which overlap the instantly claimed ranges or are sufficiently close to establish a prima facie case of obviousness. See MPEP 2144.05 (“Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Additionally, Lawrence is interpreted to teach a broad range of S, wherein a narrower preferred range comprises (0.006-4.0 wt%)(claim 7; para. 28) and is therefore deemed to teach a range of S which overlaps or is sufficiently close to the claimed content (of Claim 2) to establish a prima facie case of obviousness. See MPEP 2144.05. Therefore, Lawrence is deemed to teach a copper alloy with compositional ranges of Cu, Zn, and impurities/additives including Pb, Sn, Ni, Sb, and Fe (claim 1) and Pb, Sn, P, Mn, Fe, Ni, Si, As, Al, S, and Sb (claim 2), wherein Mn and As may be deemed optional and excluded in both Lawrence and Claim 2.  
It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness. MPEP § 2144.05.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US 2013/0115128), as applied to Claim 1, in view of Oishi et al. (US 2014/0251488)(previously cited).
With respect to Claim 3, Lawrence teaches reducing the grain size of the alloy via processing to improve the corrosion and oxidation resistance of the material. (para. 25); however, the reference is silent as to the average grain size of the copper alloy.
Oishi teaches a brass alloy with compositional ranges overlapping those of Lawrence and the instant claims, wherein the average crystal grain size is preferably 200 microns or less and may be adjusted via processing parameters and/or compositional additives. (para. 60, 77).  Oishi teaches controlling composition and/or processing of the brass alloy to achieve average crystal grain sizes ranging from 15 to 150 microns. (see Tables 11, 13).
	It would have been obvious to one of ordinary skill in the art to adjust the average crystal grain size of the alloy of Lawrence, to a size of 15-150 microns, as taught by Oishi, in order obtain a fine grained copper alloy with improved corrosion resistance.  Additionally, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.  Finally, it would have been obvious to one of ordinary skill in the art to achieve a homogenous grain structure in order to maximize the uniformity of the alloy and prevent deviations oxidation/corrosion pathways. (see Lawrence, para. 25).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US 2013/0115128), as applied to Claim 1 (with respect to Claim 4) and claim 2 (with respect to Claim 5), in view of Kaeufler et al. (US 9702027)(previously cited).
With respect to Claims 4 and 5, Lawrence teaches a copper alloy with compositional ranges overlapping the claimed ranges of Claims 1 and 2 (see rejection above, incorporated here by reference) and drawn to improved corrosion resistance (para. 2); however, the reference is silent as to the alloy in the form of a wire.
Kaeufler teaches a copper alloy with compositional ranges substantially overlapping those of Lawrence and the instant claims, wherein the alloy may be in the form of a wire for “nets, fabric, meshes and gratings” (col.4, ln. 54-56; col. 7, ln. 34-47), including for use in cages for maritime fish farming (i.e. aquaculture) (col. 1, ln. 9-18).  Thus, the reference is deemed to teach a wire with overlapping compositional ranges (see rejection of Claim 1) useful for cages for aquaculture.
Accordingly, Lawrence and Kaeufler are both drawn to brass alloys with substantially similar compositional contents and drawn to corrosion resistant properties.  It would have been obvious to one of ordinary skill in the art to use the copper alloy of Lawrence, to form a wire useful for cages for aquaculture, as taught by Kaeufler, in order to a obtain a wire with improved corrosion resistance.  In other words, Kaeufler teaches the utility of brass alloys to form wires useful in the manufacture of articles for aquaculture due to corrosion-resistant properties (col. 2, ln. 21-55).  Thus, it would have been obvious to one of ordinary skill in the art to use another corrosion-resistant brass alloy for the same purpose, with a predictable result of success.
With respect to Claims 6-7, Lawrence is silent as to the specific tensile strength, elongation, and hardness properties of the alloy.  However, as Lawrence in view of Kaeufler teach a copper alloy wire with substantially overlapping composition and use in the same intended use including cages for aquaculture (see rejections of Claims 1 and 4-5 above), it would be expected to necessarily result in the same properties, including the claimed tensile strength, elongation and hardness values.  MPEP 2112.01.

Response to Arguments
Applicant’s arguments, filed 4/7/2022, with respect to the rejection of claims 1, 4, and 6-7 under 35 U.S.C. 103 over Kaeufler (US 9702027) have been fully considered and are persuasive in view of Applicant’s amendments to the claims.  Specifically, Kaeufler fails to teach the content of Si required by the amended Claim 1.  The rejection has been withdrawn. 
Applicant's arguments filed 4/7/2022 with respect to the rejection of claims 1-7 under 35 U.S.C. 103 over Lawrence et al. have been fully considered but they are not persuasive.
Applicant argues that while Lawrence teaches contents of minor elements including Si, Sb, Fe, Sn, and Ni, the reference is silent as to the specific composition required by the instant claims, in particular, the required content of Si in amended Claim 1 and Claim 2. (See Remarks, p. 6).  These arguments are not found persuasive.
With respect to the content of trace elements, such as the claimed 0.00229 wt% of Si, Lawrence teaches that elements Si, Pb, Sn, Mn, Sb, P, Fe, Ni, Al, and As, may be present in trace or lesser amounts (that is, less than 0.006 wt%) which provide a processing benefit and teaches examples, such as Ex. 1, comprising elements such as Al with a content of 0.001 wt% far below the 0.006 wt% level. (para. 28, 48).  As a result, Lawrence is deemed to teach compositional ranges of elements including Si, Pb, and S which overlap the instantly claimed ranges or are sufficiently close to establish a prima facie case of obviousness. See MPEP 2144.05 (“Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Therefore, Lawrence is deemed to teach a copper alloy with compositional ranges of Cu, Zn, and impurities/additives including Pb, Sn, Ni, Sb, and Fe (claim 1) and Pb, Sn, P, Mn, Fe, Ni, Si, As, Al, S, and Sb (claim 2), wherein Mn and As may be deemed optional and excluded in both Lawrence and Claim 2.  
It would have been obvious to one of ordinary skill in the art to select from the overlapping portion of the ranges. MPEP 2144.05.  Applicant fails to provide evidence or argument sufficient to rebut the prima facie case of obviousness established by the reference.
Applicant argues with respect to dependent claims 3-7, that as Lawrence does not teach the composition of claims 1-2 it does not teach these limitations.  This argument is not found persuasive as the reference does teach the compositions of Claims 1 and 2, as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735